Citation Nr: 1031411	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbar degenerative disc disease, without 
neurologic deficit.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cervical degenerative disc disease, without 
neurologic deficit.  

3.  Entitlement to an initial compensable evaluation for service-
connected hypertension.  

4.  Entitlement to an initial compensable evaluation for service-
connected ulnar neuropathy of the right elbow.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for a chronic right knee 
disability manifested by pain.  

7.  Entitlement to service connection for a chronic left knee 
disability manifested by pain.  

8.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

9.  Entitlement to service connection for a disability manifested 
by right upper quadrant (RUQ) pain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 RO decision, which addressed the 
aforementioned issues. 

In December 2009, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  


The issues of entitlement to initial increased ratings for the 
service-connected lumbar degenerative disc disease, without 
neurologic deficit, and the service-connected cervical 
degenerative disc disease, without neurologic deficit, as well as 
the claims for service connection for a right shoulder sprain and 
for bilateral carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by blood pressure 
readings no worse than 130/90, 138/82, 130/88, 155/82, and 140/84 
in his right arm and 132/90 in his left arm.  Neither a diastolic 
pressure of predominantly 100 or more, a systolic pressure of 
predominantly 160 or more, and continuous medication for control 
has been shown.

2.  The Veteran's right elbow ulnar neuropathy is manifested by 
subjective complaints of numbness and tingling but by essentially 
normal objective evaluation findings.  Mild incomplete paralysis 
of the ulnar nerve on the dominant side has not been shown.  

3.  The Veteran is not shown by the most probative and credible 
evidence of record to have a diagnosed left knee disability or 
right knee disability, to include arthritis, that is 
etiologically related to a disease, injury, or event in service 
or was shown to have manifested within a year of service.

4.  On December 16, 2009, prior to the promulgation of a decision 
in the appeal of the claim for service connection for a 
disability manifested by RUQ pain, the Veteran requested a 
withdrawal of the appeal of this issue.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability for the 
service-connected hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7101 (2009).

2.  The criteria for an initial compensable disability rating for 
service-connected right elbow ulnar neuropathy have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, DC 8516 (2009).

3.  A diagnosed left knee or a right knee condition, to include 
arthritis, was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

4.  The criteria for the withdrawal of the appeal of the issue of 
entitlement to service connection for a disability manifested by 
RUQ pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A.	 Duty to Notify

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for compensable ratings for his 
service-connected hypertension and ulnar neuropathy of the right 
elbow essentially fall within this fact pattern.  Prior to the 
RO's October 2007 grant of service connection for these 
disabilities, the Veteran was notified (by a June 2007 letter) of 
the evidence needed to establish the underlying issues.  After 
receiving notice of the award of service connection for the 
hypertension and right ulnar neuropathy disabilities here at 
issue, the Veteran perfected a timely appeal with respect to the 
noncompensable ratings initially assigned to the grants.  
Clearly, no further section 5103(a) notice is required for these 
initial compensable rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the October 2007 
rating decision and the July 2009 statement of the case (SOC)] 
that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of these increased rating 
claims is required.  

Furthermore, with respect to the Veteran's claims for service 
connection for disabilities of each knee, a June 2007 VCAA letter 
fully satisfied the duty to notify provisions pertaining to these 
issues.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA any 
evidence pertaining to these claims.  This letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

B.	 Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  The Board acknowledges that the 
Veteran asserted at the December 2009 hearing that he was off of 
work for 2 weeks and was on crutches approximately 1 month prior 
to the hearing for a knee strain he incurred by tripping over 
something at work.  He indicated that he sought treatment at 
Allegheny General Hospital.  These treatment records have not 
been associated with the claims file.  However, the Veteran 
specifically indicated at the hearing that this injury occurred 
recently at work, not during service, and that he was not 
diagnosed at this point with a disability other than a current 
knee strain.  As records documenting a recent knee strain due to 
an at-work injury would not serve to support the Veteran's 
assertions of having a current diagnosed knee disability due to 
an in-service injury, the Board finds that these records are 
irrelevant to the Veteran's claims and will proceed to adjudicate 
the claims below with no prejudice to the Veteran.  

The Board also notes that it appears from the evidence of record 
that the Veteran may have filed a claim for Social Security 
Administration (SSA) benefits at some point.  However, the Board 
further notes that the Veteran has never indicated that he is in 
receipt of SSA disability benefits for his claimed knee 
disabilities or for his service-connected hypertension or right 
elbow ulnar neuropathy, nor has he indicated that SSA records 
relevant to these claims exist.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently held 
that VA's duty to assist the Veteran extends only to obtaining 
relevant records and that there must be a reason to believe that 
records may give rise to pertinent information to conclude that 
they are relevant.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. 
Cir. 2010).  As there is no evidence of record reflecting that 
SSA records relevant to the Veteran's claimed knee disabilities, 
right elbow ulnar neuropathy, or hypertension exist; the Veteran 
has never asserted that such relevant records exist or that he 
would like VA to obtain such records; and the Veteran 
specifically indicated at the hearing that he did not have any 
follow-up treatment or rehabilitation for his knee problems or 
his right elbow ulnar neuropathy and has not been prescribed any 
medication or sought treatment from a family doctor for his 
hypertension, the Board finds that a remand to obtain such 
possible records is not necessary.  

All relevant records identified by the Veteran as relating to the 
claims adjudicated herein have been otherwise obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  

With respect to increased rating claims adjudicated herein, the 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran with a VA examination which 
addressed his hypertension and right elbow ulnar neuropathy 
disorders in July 2007.  He was also provided a peripheral nerve 
examination in August 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Further, these examiners 
examined the Veteran thoroughly and conducted the appropriate 
diagnostic tests and studies.  The Board finds these examination 
reports to be thorough and consistent with contemporaneous 
medical records.  Thus, the Board concludes that the examinations 
in this case are adequate upon which to base a decision with 
regard to these claims.

With regard to service connection claims adjudicated herein, the 
duty to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The 
Veteran was provided a VA examination in July 2007, which 
addressed his claim for service connection for a bilateral knee 
disability.  The Board notes that the examiner indicated that the 
claims file was not available for review.  However, as the 
results from this examination revealed that the Veteran did not 
have a current diagnosed disability of either knee, and the 
claims file otherwise contained no medical evidence of a 
diagnosed disability of either knee, the Board finds that a 
review of the claims file would serve no purpose in furthering 
the Veteran's claim.  Moreover, it appears that the examiner was 
informed of all relevant information regarding the Veteran's 
bilateral knee pain and his service by the Veteran.  The examiner 
thoroughly interviewed and examined the Veteran and conducted all 
appropriate diagnostic tests.  As such, the Board finds this 
examination report to be thorough and complete with regard to 
this claim.  Therefore, the Board finds this opinion is 
sufficient upon which to base a decision with regard to these 
service connection claims.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (which stipulates that, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

	A.  Initial Compensable Rating For Hypertension

A noncompensable evaluation is currently assigned to the 
Veteran's hypertension, effective April 14, 2007, under DC 7101. 

Under DC 7101, a 10 percent evaluation is provided when evidence 
demonstrates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, and a minimum of 10 
percent is also assigned when there is a history of diastolic 
blood pressure of predominantly 100 or more and continuous 
medication is required for control.  A 20 percent evaluation is 
warranted for hypertension with diastolic pressure predominantly 
110 or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 120 or more.  A maximum 
schedular evaluation of 60 percent is assigned when there is 
diastolic pressure predominantly 130 or more.  

The Board notes that the Veteran underwent a VA examination in 
July 2007.  At this examination, his blood pressure was recorded 
as 130/90, 138/82, and 130/88.  The Veteran reported that he had 
been issued a blood pressure monitor and, recently, his blood 
pressures have been running in the 160/70 to 160/80 range. 

A review of the claims file also reveals that the Veteran's blood 
pressure was recorded as 155/82, 140/84 right arm, and 132/90 
left arm in a June 2007 VA treatment record.  

The Veteran reported at the December 2009 hearing that he has not 
been prescribed any medication for his hypertension.

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 10 percent 
rating.  There is no indication in the July 2007 VA examination 
report, or in any other medical evidence of record, that the 
Veteran has demonstrated a diastolic pressure of predominantly 
100 or more, or a systolic pressure of predominantly 160 or more; 
or that the Veteran requires continuous medication for control.  
As such, a higher rating is not warranted under DC 7101.  

The Board notes the Veteran's assertion at the July 2007 VA 
examination that his blood pressures have been running in the 
160/70 to the 160/80 range.  However, this assertion is not 
supported by the recent medical evidence of record.  

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the heart but finds DC 7101 is the most appropriate 
diagnostic code to apply in this case.  See 38 C.F.R. § 4.104, 
DCs 7000-7123 (2009).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's disability has not been shown to cause 
marked interference with employment beyond that contemplated by 
the Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for application.  
Fenderson, supra.

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected hypertension prevents him from 
obtaining and maintaining gainful employment-nor has the Veteran 
contended otherwise.  Thus, any further discussion of an issue of 
entitlement to a total disability rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

B.  Initial Compensable Rating For Ulnar Neuropathy Of The 
Right Elbow

A noncompensable evaluation is currently assigned to the 
Veteran's right elbow ulnar neuropathy, effective April 14, 2007, 
under DC 8516. 

DC 8516 provides a 10 percent rating for mild, incomplete 
paralysis of the ulnar nerve on the dominant side.  38 C.F.R. § 
4.124a, DC 8516 (2009).  A 30 percent rating is provided for 
moderate, incomplete paralysis; a 40 percent rating is warranted 
for severe, incomplete paralysis; and a 60 percent rating is 
warranted for complete paralysis.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

The Board notes that the Veteran underwent a VA examination in 
July 2007.  At this examination, the Veteran reported that he 
gradually developed numbness and tingling in both hands.  The 
Veteran reported that he continues to have numbness and tingling 
in all 5 fingers of both hands.  He denied any pain in his 
elbows, hands, and fingers.  The Veteran denied any difficulty 
with bathing, dressing, or home activities, due to the bilateral 
numbness and tingling in both hands.  Upon examination, the 
Veteran's upper extremity strength was noted as 5/5.  It was 
noted upon examination of the bilateral elbows that there was no 
redness, warmth, or effusion in either elbow.  The Veteran had 0 
to 130 degrees flexion of both elbows with no pain.  He had 
pronation and supination from 0 to 90 degrees in both forearms 
with no pain.  He had no pain with repetitive range of motion.  
He had no change in pain or numbness and tingling with repetitive 
range of motion; although, he did have a stiff sensation in both 
forearms following repetitive range of motion.  There was no 
increased weakness, decreased endurance, or incoordination 
following repetitive range of motion.  There was no change in 
degrees in range of motion.

More recently, the Veteran underwent a peripheral nerve VA 
examination in August 2008.  At this examination, the Veteran 
reported that he has numbness and tingling of all the fingers 
extending to the lateral aspect of the bilateral arms above the 
elbows, classical ulnar nerve symptoms.  He denied any pain, 
abnormal sensation with touch, functional loss, fatigue, easy 
fatigability, weakness, or lack of endurance or incoordination 
related to sensation of peripheral neuropathy.  The Veteran 
denied any treatment, such as gabapentin or Neurontin, or any 
other treatments, including a splint.  He denied any interference 
with activities of daily living.  He is able to button buttons, 
tie shoes, and zipper zippers.  Upon physical examination, the 
Veteran complained of constant numbness of the bilateral hands, 
including the fingers, and the lateral aspect of the bilateral 
arms extending above the elbows, with no sensory abnormalities, 
no functional impairment, and chronic in nature.  Upon physical 
examination of the Veteran, the examiner diagnosed him with 
cubital tunnel syndrome/carpal tunnel syndrome as well as 
residual bilateral ulnar involvement with numbness sensation from 
fingertips extending to above the elbow and with no sensory or 
functional loss or abnormality. 

The Board has considered whether the Veteran's radiculopathy of 
the right elbow ulnar neuropathy warrants an increased 
evaluation.  However, upon review of the relevant medical 
evidence of record, the Board does not find that the Veteran's 
symptoms reflect mild incomplete paralysis or greater.  The 
medical evidence of record reflects that the Veteran's symptoms 
include numbness and tingling.  The Veteran has never asserted 
that he experiences pain as a result of this disability.  He has 
denied difficulty with activities of daily living.  Additionally, 
it was specifically noted at the August 2008 VA examination that 
there was no sensory or functional loss or abnormality.  As such, 
the Veteran's complaints do not support a compensable rating 
under DC 8516.

The Board has considered whether an increased evaluation could be 
assigned under an alternative diagnostic code used in rating 
disease of the peripheral nerves.  38 C.F.R. § 4.124a (2009).  
However, the Board finds that DC 8516 is the most appropriate 
diagnostic code for evaluating the Veteran's service-connected 
disability.  As such, an increased rating is not warranted under 
an alternative diagnostic code. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's disability has not been shown to cause 
marked interference with employment beyond that contemplated by 
the Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for application.  
Fenderson, supra.

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected right ulnar neuropathy prevents 
him from obtaining and maintaining gainful employment-nor has 
the Veteran contended otherwise.  Thus, any further discussion of 
an issue of entitlement to a total disability rating based on 
individual unemployability is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

	C.  Service Connection For A Bilateral Knee Disability

The Veteran is seeking entitlement to service connection for 
chronic bilateral knee pain.  Specifically, the Veteran asserted 
in his December 2007 notice of disagreement (NOD) that he endured 
a 10 to 15 mile march while carrying ruck sacks, IBE, LBE, 
rifles, and all other combat equipment.  He asserted that it was 
during this march that his physical disabilities and chronic pain 
began.

A review of the service treatment records reflects that the 
Veteran complained of bilateral knee pain on several occasions 
throughout his active duty. 

Post-service, the Veteran underwent a VA examination in July 
2007, at which he reported bilateral knee pain.  Specifically, 
the Veteran reported that he gradually developed bilateral knee 
pain while he was stationed at Fort Hood, Texas, in the fall of 
2006.  He reported that he developed severe pain in both knees 
during a run and had to stop.  He did not seek treatment until 
later that day.  He was diagnosed with bilateral anterior knee 
pain.  The Veteran also reported numbness around both knee caps 
that began 1 month later.  The examiner noted that, currently, 
the Veteran has bilateral patellar pain and numbness around the 
knee caps and receives no treatment.  Upon thorough examination 
of the Veteran and consideration of his complaints, the examiner 
diagnosed the Veteran with right knee patellar pain and numbness 
with no radiographic or clinical evidence to support another 
diagnosis and left knee patellar pain and numbness with no 
radiographic or clinical evidence to support another diagnosis.    

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's sincere belief in his claim, the 
competent medical evidence of record does not show the Veteran to 
have a current diagnosis of a disability of either knee.  

In this regard, the Board notes that it is clear that the Veteran 
has sought in-service and post-service medical treatment for 
bilateral knee pain. However, the claims folder contains no 
evidence of a diagnosis of a current disability of either knee.  
These in-service and post-service medical records merely document 
complaints of bilateral knee pain.  The Board notes that a 
symptom alone, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

Thus, without a specific diagnosis of a bilateral knee disability 
of some kind at any time during the appeal period, there may be 
no service connection for this claimed disability.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a 
service connection claim may be granted if a diagnosis of a 
chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

The Board acknowledges the Veteran's contention that he has a 
current bilateral knee disability as a result of his active duty 
service.  However, no medical evidence has been submitted to 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  As a result, 
while the Board has considered the lay statements of the Veteran, 
the Board ultimately places more probative weight on the medical 
evidence discussed above.  

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for a chronic right knee disability manifested 
by pain and for a chronic left knee disability manifested by 
pain.  The benefit-of-the-doubt rule is not for application.  

	D.  Service Connection For A Disability Manifested by RUQ 
Pain

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (West 2002).  In the present 
case, the Veteran has withdrawn his appeal of the denial of his 
claim for service connection for a disability manifested by RUQ 
pain.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review this 
issue, and it is dismissed.


ORDER

Entitlement to an initial compensable rating for service-
connected hypertension is denied.

Entitlement to an initial compensable rating for service-
connected ulnar neuropathy of the right elbow is denied.

Entitlement to service connection for a chronic right knee 
disability manifested by pain is denied.

Entitlement to service connection for a chronic left knee 
disability manifested by pain is denied.

Entitlement to service connection for a disability manifested by 
RUQ pain is dismissed. 


REMAND

The Veteran is seeking entitlement to increased ratings for his 
service-connected lumbar spine disability and cervical spine 
disability and entitlement to service connection for bilateral 
carpal tunnel syndrome and a right shoulder sprain.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.

VA has an obligation under the VCAA to associate all relevant 
records in VA's possession, as well as all relevant records from 
private healthcare providers, with the claims file of a Veteran.  
38 C.F.R. § 3.159 (2009).  The Board notes that the Veteran 
indicated at the December 2009 hearing that he sought treatment 
as recently as a year and a half ago at a VA facility at 
University Drive for his lumbar spine condition.  The Board notes 
that treatment records from the Pittsburgh VA Medical Center 
(VAMC), University Drive Division were last associated with the 
claims file in August 2007.  It does not appear that the claims 
file contains VA treatment records from approximately 18 months 
prior to the December 2009 hearing.  As such, attempts should be 
made to locate all relevant VA treatment records that have not 
yet been associated with the claims file.  

With regard to the Veteran's claim for an increased rating for 
his cervical spine condition, the Board notes that the Veteran 
did not specifically indicate at the December 2009 hearing that 
he has recently sought treatment for his cervical spine 
condition.  However, he did indicate at this hearing that he was 
informed at the VA hospital that he would be a candidate for both 
back and neck surgeries, if not for his age.  Therefore, as it 
appears that he may have discussed his cervical spine disability 
in addition to this lumbar spine disability when seeking 
treatment at VA, the Board will remand both the Veteran's claim 
for an evaluation in excess of 20 percent for service-connected 
lumbar degenerative disc disease, without neurologic deficit and 
his claim for an evaluation in excess of 10 percent for service-
connected cervical degenerative disc disease, without neurologic 
deficit in order to obtain any possibly relevant VA medical 
records.

With regard to the Veteran's claim for service connection for a 
right shoulder sprain, the Veteran asserted in his December 2007 
NOD that he endured a 10 to 15 mile march while carrying ruck 
sacks, IBE, LBE, rifles, and all other combat equipment.  He 
asserted that it was during this march that his physical 
disabilities and chronic pain began.  About a day or two after 
the march, the Veteran noticed that his right shoulder was 
sitting about an inch lower than his left shoulder.  He sought 
treatment and it was suggested that he could be suffering from a 
shoulder sprain. 

A review of the service treatment records reflects that the 
Veteran complained of right shoulder pain on several occasions 
throughout his active duty.  In a June 2006 service treatment 
record, the Veteran was noted as having a right shoulder sprain.  
In a separate June 2006 service treatment record, he was noted as 
having right shoulder pain for about 2 or 3 weeks. 

Post-service, the Veteran underwent a VA examination in July 
2007, at which he reported right shoulder pain.  Specifically, 
the Veteran reported that he went on a ruck march in Fort 
Benning, Georgia, in June 2006.  The next day, he experienced 
pain in the right shoulder.  He stated that his right shoulder 
was 1 inch lower than the left shoulder.  He reported to the 
clinic and was treated for a right shoulder sprain and placed on 
profile for 2 days with no pushups.  The Veteran returned 2 days 
later and was off profile.  He stated that he reported at that 
time that his right shoulder still did not feel right.  He was 
told that he had a right shoulder sprain and no other treatment 
was ordered.  Upon thorough examination of the Veteran and 
consideration of his complaints, the examiner diagnosed the 
Veteran with right shoulder sprain-per Veteran report. 

A July 2007 VA X-ray report of the right shoulder revealed that 
the glenohumeral joint space is fairly preserved.  There is no 
evidence of acute fractures or dislocations, no lytic or blastic 
lesions identified, and no definite soft tissue abnormality.  

The Board finds that it is unclear from the July 2007 VA 
examination report whether the Veteran was diagnosed with a right 
shoulder strain because he currently demonstrates symptoms 
associated with a right shoulder strain or residuals of a right 
shoulder strain or because the examiner was simply reciting the 
Veteran's reports of having a right shoulder strain.  The mere 
recitation of a Veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or causality.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Moreover, the examiner 
did not have access to the claims file, nor did he offer an 
opinion as to the possible relationship between a current right 
shoulder disability and an in-service right shoulder injury.  As 
such, the Board finds that the necessity for a new examination is 
shown for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Specifically, this issue must be 
remanded in order to schedule the Veteran for a new VA 
examination to determine whether he has a current diagnosed right 
shoulder disability of any kind and, if so, whether this current 
diagnosed right shoulder disability was caused or aggravated by 
his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).

The Veteran is seeking entitlement to service connection for 
bilateral carpal tunnel syndrome.  As noted above, the Veteran 
asserted in his December 2007 NOD that his physical disabilities 
and chronic pain began during a 10 to 15 mile march.  The Veteran 
reported feeling numbness in his hand a day or two after the 
march.

A review of the service treatment records reveals that the 
Veteran complained of numbness and tingling in the right hand in 
July 2006 following a sprained shoulder during basic training 1 
month earlier.  Upon physical examination, the Veteran was noted 
as having negative tinnels at ulnar grove and carpal tunnel.  In 
August 2006, the Veteran again complained of right hand numbness 
and tingling. The Veteran was diagnosed with carpal tunnel 
syndrome.  However, it was also noted on this service treatment 
record that the Veteran had an abnormal EMG/NCS showing possible 
carpal tunnel syndrome.  In a separate August 2006 service 
treatment record, a nerve conduction study revealed 
electrodiagnostic evidence suggesting ulnar neuropathy at the 
elbow consistent with possible diagnosis of cubital tunnel 
syndrome.   In a December 2006 service treatment record, the 
Veteran complained of numbness and tingling in both hands. 

Post-service, the Veteran underwent a VA examination in July 
2007, at which the Veteran reported a history of cubital tunnel 
syndrome and carpal tunnel syndrome.  Specifically, the Veteran 
reported that he was diagnosed with carpal tunnel syndrome and 
cubital tunnel syndrome at Fort Hood, Texas, in the fall of 2006.  
No more specific date of onset was cited.  The Veteran reported 
that he gradually developed numbness and tingling in both hands.  
He stated that he reported to the clinic and nerve conduction 
studies were ordered, which showed latency in some nerves.  The 
Veteran reported being diagnosed with cubital tunnel syndrome and 
carpal tunnel syndrome.  He reported the same symptoms and 
problems with both the right and the left hand.  Upon thorough 
examination of the Veteran and consideration of his complaints, 
the examiner diagnosed the Veteran with bilateral carpal tunnel 
syndrome-per Veteran's report on EMG.  There is no indication 
that an EMG was conducted at this examination.  

In August 2008, the Veteran underwent a peripheral nerve VA 
examination.  The Board notes that this examination was conducted 
with regard to a separate claim for service connection for left 
elbow ulnar neuropathy, as opposed to a claim for service 
connection for bilateral carpal tunnel syndrome.  However, at 
this examination, it was noted that, per Veteran's report and 
referring to an original service-connected general medical 
compensation and pension examination dated July 13, 2007, the 
Veteran has been diagnosed with carpal tunnel syndrome and 
cubital tunnel syndrome at Fort Hood, Texas, in the fall of 2007.  
There is no other specific date cited.   The Veteran reported 
that he did gradually develop numbness and tingling in both hands 
extending to above the elbows.  Nerve conduction studies were 
ordered and showed latency in some nerves.  The examiner noted 
that a Form 2507 reports only EMG studies being done on the right 
upper extremity, not the left upper extremity, although the 
Veteran states that he believes that he had bilateral EMG 
studies, as the neurologist reviewed the studies with the Veteran 
diagnosing bilateral cubital tunnel syndrome/carpal tunnel 
syndrome.  During the discussion, the Veteran states he addressed 
the latency of both extremities, more so on the right than on the 
left, identifying ulnar involvement bilaterally.  In conclusion, 
the examiner noted that no diagnostic tests were currently 
conducted, as dictated, and that further EMG/NCS was not 
necessary to determine whether a bilateral condition exists.  
(Neurology service diagnosed bilateral ulnar latency with 
involvement more so on the right than the left after initial 
EMG/NCS study and by clinical examination, with no change in 
condition.)  The Veteran was diagnosed with cubital tunnel 
syndrome/carpal tunnel syndrome and with residual bilateral ulnar 
involvement with numbness sensation from fingertips extending to 
above the elbow and with no sensory or functional loss or 
abnormality.  

The Veteran asserted at both the July 2007 VA examination and the 
August 2008 VA examination that nerve conduction studies were 
conducted in service, which showed latency in some nerves.  At 
the August 2008 VA examination, the Veteran reported that he 
believes that he had bilateral EMG studies in service and was 
told that he had bilateral carpal tunnel syndrome.  It was not 
indicated at the July 2007 or the August 2008 VA examination that 
the examiners had access to the Veteran's claims file to verify 
these reports.  

Upon review of the claims file, the Board finds that it is 
unclear as to whether the Veteran was definitively diagnosed with 
carpal tunnel syndrome, as opposed to cubital tunnel syndrome, 
during service, and it is unclear as to whether the Veteran was 
diagnosed with a bilateral condition or a condition of the right 
hand only.  Moreover, the examiners did not have access to the 
claims file, nor did they offer opinions as to the possible 
relationship between a current bilateral carpal tunnel syndrome 
disability and an in-service bilateral hand injury.  As such, the 
Board finds that the necessity for a new examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Specifically, this issue must be remanded in 
order to schedule the Veteran for a new VA examination to 
determine whether the Veteran has a current diagnosis of 
bilateral carpal tunnel syndrome and, if so, whether any such 
currently diagnosis was caused or aggravated by his active duty 
service.  Colvin.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any records of recent low back, 
neck, right shoulder, and bilateral 
wrist treatment that the Veteran may 
have received from the VAMC at 
University Drive Division in Pittsburgh, 
PA since August 2007.  Copies of all 
such available records should be 
obtained and associated with the claims 
folder.  

2.	 Schedule the Veteran Also, schedule the 
Veteran for an appropriate VA 
examination to determine the nature and 
extent of the service-connected lumbar 
degenerative disc disease without 
neurologic deficit and the 
service-connected cervical degenerative 
disc disease, without neurologic 
deficit.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report.  With respect to the 
service-connected lumbar spine 
disability, the examiner should discuss 
any associated limitation of forward 
flexion, ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  

With respect to the service-connected 
neck disability, the examiner should 
discuss any associated limitation 
motion, muscle spasm, guarding (severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis), ankylosis (favorable 
or unfavorable) of the entire cervical 
spine, and unfavorable ankylosis of the 
entire spine.  

The examiner should also discuss whether 
the Veteran's low back and neck 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his low back or neck repeatedly 
over a period of time.  

In addition, the examiner should also 
address the impact of these service-
connected lumbar and cervical spine 
disorders on the Veteran's occupational 
functioning (regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

3.	Also, schedule the Veteran for an 
appropriate VA examination for his 
claimed right shoulder disability.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  

Additionally, the examiner should elicit 
from the Veteran a history of his 
symptoms and onset relating to his 
claimed right shoulder disability.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has a current right shoulder 
disability.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the current right 
shoulder disability was incurred in or 
aggravated by his active duty service.  

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinions 
provided.  

4.	 Also, schedule the Veteran for an 
appropriate VA examination for his 
claimed bilateral carpal tunnel 
syndrome.  All appropriate tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims file should be provided to 
the appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  

Additionally, the examiner should elicit 
from the Veteran a history of his 
symptoms and onset relating to his 
claimed bilateral carpal tunnel 
syndrome.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran has a current 
diagnosis of bilateral carpal tunnel 
syndrome.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
bilateral carpal tunnel syndrome was 
incurred in or aggravated by his active 
duty service.  

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinions 
provided.  

5.	Then, readjudicate the claims remaining 
on appeal.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC), which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


